Title: To James Madison from William C. C. Claiborne, 9 June 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


9 June 1804, New Orleans. “Captain Turner the Commandant at Nachitoches, in a letter to me dated the 27th. Ultimo, says—‘Every thing is at present tranquil, and the people appear satisfied with their condition.’ He adds—’I learn that, the Spaniards are strengthening the garrison at Nacogdoches; that all persons from Louisiana are prohibited settling on this side of St. Antonio, and no repairs or augmentation of buildings are to take place until further orders.’ From every information I can collect, I am persuaded that the Spaniards are very jealous of our claims to the Westward, and I am inclined to the opinion that, east and West Florida, might both be acquired, provided the United States would consent that the river Sabine should limit Louisiana Westwardly; but on this subject I can only form conjectures, and I presume by this time you must be accurately informed.
“Amidst all my duties here, the most embarrassing are those which I have to discharge in my judicial character. I avoided taking any cognizance of civil suits as long as I could, but being pressed by the citizens and finding their interests so immediately involved, I was at length compelled to hold regular Courts, and I can assure you my docket is becoming very much crowded. The commerce of the city is so extensive, and the old claims so numerous that many and complicated cases frequently occur. Having but a very imperfect knowledge of the French Language, and understanding nothing of the Spanish; being still inaccurately informed of the Spanish Laws and having for some years been unaccustomed to Law proceedings, it is certainly true that, I am often embarrassed, but I proceed with all the industry and patience which I can possibly exercise; and I believe I have thus far given general satisfaction. In all criminal cases of a capital nature, I have avoided the taking any kind of cognizance—these must be referred to the Supreme Court of the Orleans Territory. In some few petit offences I have directed the trial and awarded judgment.
“I have heard Mr. Duponceau of Philadelphia mentioned here, as the person who will probably be appointed Chief Justice of the Orleans Territory: if this report should prove true, I believe it will be very satisfactory. Mr. Duponceau’s intimate acquaintance with the French language will strongly recommend him to the citizens, and will be a great convenience to him in the discharge of his official duties. We have also a report here that, Mr. Munroe will probably be the permanent Governor of the Orleans Territory. Permit me to say to you, with perfect candor, that no one will more cordially approbate that appointment than myself. Mr. Munroe’s services eminently entitle him to the public confidence and his experience and talents particularly qualify him for that important office: I further believe that an appointment more pleasing to the Louisianians could not be made.
“At present Sir, the most perfect good order prevails, and it will be my first and greatest care to preserve the present happy tranquility during the existence of the temporary Government.”
